Case: 15-40437      Document: 00513307454         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40437
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

VICENTE GONZALEZ-LUCAS, also known as Raul Gonzalez-Lucas, also
known as Miguel Gonzales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1780-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Vicente Gonzalez-Lucas
raises an argument that he concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562-63 (5th Cir. 2013) (en banc), in which we held
that the generic, contemporary definition of “sexual abuse of a minor” does not
require the age of consent to be below 17 years old. The motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.